PROFESSIONALLY MANAGED PORTFOLIOS on behalf of the funds managed by Akre Capital Management LLC MULTIPLE CLASS PLAN Pursuant to Rule18f-3 under the Investment Company Act of 1940, as amended (the “1940 Act”), this Multiple Class Plan (the “Plan”) sets forth the method for allocating fees and expenses among each class of shares (each a “Class” and collectively, the “Classes”) in the Fund listed on AppendixA (the “Fund”), a separate portfolio of Professionally Managed Portfolios (the “Trust”).In addition, the Plan sets forth the maximum initial sales charges, contingent deferred sales charges (“CDSCs”), Rule12b-1 distribution fees, shareholder servicing fees, conversion features, exchange privileges and other shareholder services applicable to each class of shares of the Fund. The Trust is an open-end series investment company registered under the 1940Act, the shares of which are registered on FormN-1A under the Securities Act of 1933.The Trust hereby elects to offer multiple classes of shares of the Fund pursuant to the provisions of Rule18f-3 and the Plan.AppendixA, as it may be amended from time to time, lists each Fund that has approved the Plan and the classes of such Fund. SECTION 1.Rights and Obligations.Except as set forth herein, all Classes of shares issued by the Fund shall have identical voting, dividend, liquidation and other rights, preferences, powers, restrictions, limitations, qualifications, designations, and terms and conditions.The only differences among the various Classes of shares relate solely to the following:(a)each Class may be subject to different Class expenses and sales charges as discussed under Section3 of this Plan; (b)each Class may bear a different identifying designation; (c)each Class has exclusive voting rights with respect to matters solely affecting such Class; (d)each
